DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 3 January 2022 is hereby acknowledged. Claims 1-3, 11-25, and 29-37 as amended are pending, with claims 29-36 withdrawn. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 3 January 2022. In particular, claim 1 now requires specific monomers. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claim(s) 1-3, 11-13, 17, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0055977 (“Mizuta”).
As to claim 1, Mizuta teaches cured coating compositions. Mizuta, for example, teaches combinations of vinyl ether and epoxide compounds (Table 1, example 31, and paras. 0164-0181, teaching hydroxyethyl vinyl ether, isosorbide divinyl ether as vinyl ether compounds and 1,4-butanediol diglycidyl ether, and 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexanecarboxylate), specifically including cycloaliphatic epoxide, thus compounds suitable for cationic polymerization. Mizuta further exemplifies this composition having both a cationic photoinitiator and a free radical photoinitiator (Table 1, example 31, paras. 0185-0186).  

Example 31 of Mizuta exemplifies as different cycloaliphatic epoxide than recited. However, Mizuta teaches that bis(3,4-epoxycyclohexylmethyl)adipate is an alternative to 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexanecarboxylate (example 82, teaching alternatives b’-8). As such, given the teaching by Mizuta that the recited compound is a suitable alternative, it would be an obvious modification of Mizuta to substitute the recited compound.
While not exemplified, Mizuta teaches the cycloaliphatic epoxide in an amount of 35 weight percent (Table 1, example 31), which is within the recited range. Mizuta teaches that bis(3,4-epoxycyclohexylmethyl)adipate is an alternative to 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexanecarboxylate (example 82, teaching alternatives b’-8). As such, given the teaching by Mizuta that the recited compound is a suitable alternative, it would be an obvious modification of Mizuta to substitute the recited compound. Moreover, Mizuta teaches a preferred range of 20 to 45 wt % of alicyclic epoxy (para. 0104), which overlaps the recited range of 30 to 60 wt %.
	Mizuta, example 31, does not exemplify the recited vinyl ether. However, Mizuta teaches hydroxybutyl vinyl ether can be a substituted for the hydroxyethyl vinyl ether (para. 0060), and as such, the substitution of the recited hydroxybutylvinyl ether would be an obvious modification suggested by Mizuta. Moreover, Mizuta teaches a preferred range of 25 wt % or more of hydroxyl functional vinyl ether (para. 0097), which overlaps the recite range of the vinyl ether of 5 to 30 wt %. 
	As such, it would be obvious to prepare the composition of Mizuta, including hydroxybutylvinyl ether and bis(3,4-epoxycyclohexylmethyl)adipate as vinyl ether and alicyclic epoxy in compositions 
As to claim 2, the composition of Mizuta, example 31, shows only monomers, with small amounts of initiators and sensitizers, thus a solvent free composition, and thus can be considered to be substantially free of volatile organic compounds.
As to claim 3, Mizuta does not explicitly teach thickness derived from anilox volume between 2-12 bcm. However, this limitation is interpreted as a product by process limitation, the process being coating by anilox rolls, for which the patentability is determined by the end product. See MPEP 2113. In this case, the examiner calculates that the application of a solvent free composition at 2 to 12 bcm (billion cubic microns per sq. inch, where 1 bcm converts to 1.55 cm3/m2) anilox volume would be expected to result in a coating have a thickness between approximately 3 and 19 micrometers. Mizuta teaches coating on aluminum, a metal, at a thickness of 5 micrometers (para. 0154), which is within the range calculated by examiner as arising from the recited anilox volume.
As to claim 11, Mizuta does not state that the composition is an interpenetrating polymer network. However, since the composition is formed of the same monomers and initiators, it is presumed to be an interpenetrating network.
As to claim 12, Mizuta teaches the epoxy group compound (cationic polymerizable compound) and vinyl ether compound (radically polymerizable compound) are crosslinked (para. 0036).
As to claim 13, Mizuta teaches the composition also teaches, in example 31, isobornyl divinyl ether, which would be expected to form a third reaction product with the free radical photoinitiator. Furthermore, Mizuta generally teaches the addition of additional vinyl ether compounds that would form a reaction product with a radical photoinitiator (para. 0067).
As to claim 17, Mizuta teaches coating on aluminum plate (sheet) (para. 0152).
As to claims 20 and 22-25, Mizuta states that the composition used for coating is an ink (para. 0152). As such, since no structural distinction is recited between the polymeric coating and ink, the layer on metal as described by paras. 0152 can be viewed as a layer of ink with a polymeric layer thereon as 
As to claim 21, Mizuta teaches the ink may contain pigments (para. 0121).

Claim(s) 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0055977 (“Mizuta”) as applied to claim 1, further in view of EP 1866371 B1 (“James”).
The discussion of Mizuta with respect to claim 1 is incorporated by reference. Mizuta does not teach the recited polyols. James teaches ultraviolet curable resin compositions including cycloaliphatic epoxies, cationic photoinitiators, radical monomers, and radical initiators (para. 0001), and teaches that polycarbonate poloyls, including polycarbonate diols (para. 0018), may be used as crosslinkers and flexibilizers in cationically curable coatings (para. 0015), which provide durability, heat and hydrolytic stability. As such, the use of polycarbonate diols in the composition of Tsao is an obvious modification suggested by James for providing flexibility, durability, heat and hydrolytic stability, and which would be expected to result in a reaction product of the cationic photoinitiator, the epoxy compound suitable for cationid polymerization, and the polycarbonate diol.
As to claim 16, James teaches the use of 1 to 40% of the polycarbonate diol in a cationically curable composition (para. 0018), which overlaps the recite range of 25 wt % or less, and exemplifies compositions containing 10 % of neopentyl glycol (diol) polycarbonate (para. 0033), and as such, the use of polycarbonate diol in the recited amount is an obvious modification suggested by the range and examples of James.

s 19 and 37 are is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0055977 (“Mizuta”) in view of US 2003/0127415 (“Carballido”).
The discussion of Mizuta with respect to claim 1 is incorporated by reference. Mizuta teaches coatings on metals, but not screwcaps. However, Carballido teaches metallic closures, including screw closures (screw caps) (claim 9), and teaches the utility of a coating, such as epoxy coating, thereon, for corrosion control (para. 0047). As such, the use of the epoxy coating composition to coat screw caps for image protection and corrosion control, is an obvious use of the coating of Mizuta. 

Claims 1-3, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-181096 A (“Yanai”).
	A partial machine translation is enclosed.
	As to claim 1, Yanai teaches a cured polymeric film, thus an article (para. 0117, teaching coating and curing). Yanai teaches that a substrate may be metal (para. 0087).  
	Yanai teaches the composition for coating includes an epoxy component (para. 0015), which may be bis (3,4 -Epoxycyclohexylmethyl) adipate (para. 0018) in a preferable amount of 30 to 70 wt %, which substantially overlaps the recited range. Yanai further teaches an unsaturated compound, which may be 4-hydroxybutyl vinyl ether (para. 0025). Yanai teaches the unsaturated compound is present in an amount from 20 to 89 % by weight (para. 0031), which overlaps the recited range of 5 to 30 percent by weight. Yanai further teaches the use of a cationic photoinitiator for polymerizing the epoxy component (para. 0055) and free radical photinitiator for polymerizing unsaturated (vinyl ether) component (para. 0064). As such, the resulting film may be used on a metal and irradiated, thus cured (para. 0088) so as to have the second reaction product of the unsaturated component and radical photoinitiator, and first reaction product of cationic photoiniator and epoxy compound. 

	As to claim 2, Yanai teaches solvents only as an optional component (para. 0069). Furthermore, the examples of Yanai (paras. 0115-0116, table 1), include solvent only as a carrier for one of the initiators, and is calculated as having approximately 3 % solvent (based on 50 percent solvent in CPI), which is substantially solventless (see applicant’s specification, para. 0028, teaching substantially free as less than 5 %).
As to claim 3, Yanai does not explicitly teach thickness derived from anilox volume between 2-12 bcm. However, this limitation is interpreted as a product by process limitation, the process being coating by anilox rolls, for which the patentability is determined by the end product. See MPEP 2113. In this case, the examiner calculates that the application of a composition at 2 to 12 bcm (billion cubic microns per sq. inch, where 1 bcm converts to 1.55 cm3/m2) anilox volume would be expected to result in a coating have a thickness between approximately 3 and 19 micrometers. Yanai teaches coating on aluminum, a metal, at a thickness of 5 micrometers (para. 0154), which is within the range calculated by examiner as arising from the recited anilox volume. Yanai teaches applying at a thickness of preferably 1 to 25 micrometers (para. 0089), which encompasses the calculated range, and specifically exemplifies 5 micrometers (para. 0117), approximately 8 bcm by the Office’s calculation. As such, the recited thickness is obvious given the preferred range taught by Yanai.
 As to claim 11, Yanai does not state that the composition is an interpenetrating polymer network. However, since the composition is formed of the same monomers and initiators, it is presumed to be an interpenetrating network.
As to claim 12, Yanai does not state the recited crosslinking. However, since the composition is formed of the same monomers and initiators as recited, it is presumed to be crosslinked.

As to claim 17, Yanai teaches forming a film to adhere thin layer substrates (para. 0091), thus a sheet.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 3 January 2022 have been fully considered but they are not persuasive. In particular, while Mizuta does not exemplify the coating composition as now recited in claim 1, Mizuta clearly teaches the utility of the components recited, and therefore the recited epoxy and vinyl ether is an obvious substitution suggested by Mizuta.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KREGG T BROOKS/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        fiso